[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              AUGUST 12, 2009
                               No. 09-10453                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 05-00103-CR-ORL-22-JGG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

WILLIE JAMES HULL,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 12, 2009)

Before TJOFLAT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     In United States v. Hull, 238 Fed.Appx. 543 (11th Cir. 2007), we affirmed
appellant’s convictions and sentences for possession of cocaine with intent to

distribute, in violation of 21 U.S.C. § 841(a)(1), and possession of marijuana, in

violation of 21 U.S.C. § 844(a).1 On March 5, 2008, appellant moved the district

court to reduce his sentence for the cocaine offense pursuant to 18 U.S.C.

§ 3582(c)(2) based on Amendment 706 to the Sentencing Guidelines. The district

court denied his motion on the ground that he was not eligible for a sentence

reduction because Amendment 706 did not have an effect of lowering the

Guideline sentence range for appellant’s cocaine offense; the amendment applies

only in crack cocaine cases. The court did not address the question of whether

appellant could receive the reduction on other grounds, such as the Supreme

Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160

L.Ed.2d 621 (2005).

       Appellant now appeals the court’s ruling. He concedes that United States v.

Melvin, 556 F.3d 1190 (11th Cir. 2009), cert. denied, 129 S.Ct. 2382 (2009), held

that Booker did not apply in § 3582(c)(2) proceedings, but argues that Melvin was

wrongly decided. He argues further that the district court should have considered

that he had successfully completed a drug abuse program and that unequal

application of § 3582(c)(2) based on whether a defendant was sentenced before or


       1
         The district court sentenced appellant to prison for 87 months for the cocaine offense
and a concurrent 12 months for the marijuana offense.

                                                2
after Booker denies him due process and equal protection of the law.

      A district court may modify a term of imprisonment on the ground that the

Guidelines sentence range has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). Resentencing under § 3582(c)(2) is not

available under Amendment 706, however, unless the amendment lowers the

defendant’s base offense level and Guidelines sentence range. United States v.

James, 548 F.3d 983, 986 (11th Cir. 2008). Amendment 706 did not lower the

base offense level for appellant’s cocaine offense; hence, it is inapplicable here.

Melvin forecloses appellant’s Booker argument, as well as his arguments based on

his satisfactory completion of the drug abuse program and the Due Process and

Equal Protection Clauses. Section 3582(c)(2) is not a vehicle for revisiting the

merits of appellant’s sentence.

      AFFIRMED.




                                           3